1    Panos Lagos, Esq. / SBN 61821
     LAW OFFICES OF PANOS LAGOS
2    5032 Woodminster Lane
     Oakland, CA 94602
3    Tel. (510) 530-4078
     Fax (510) 530-4725
4    e-mail: panos@panoslagoslaw.com
5    Attorney for Plaintiffs,
     ANDREW HYOBIN KIM, JUNE KIM,
6    PAUL KIM, and ANDREW CHAN KIM
7

8                                    UNITED STATES DISTRICT COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10   ANDREW HYOBIN KIM, JUNE KIM,                   )   Case No.: 3:17-cv-02563-JST
     PAUL KIM, and ANDREW CHAN KIM,                 )
11                                                  )   STIPULATION [AND ORDER]
                       Plaintiffs,                  )   DISMISSING OF ALL CLAIMS OF ALL
12                                                  )   PLAINTIFFS AS TO DEFENDANTS CITY
     v.                                             )   OF BELMONT AND PENINSULA
13                                                  )   HUMANE SOCIETY
     CITY OF BELMONT, et al.,                       )
14                                                  )
                       Defendants,                  )
15                                                  )
16          Plaintiffs report that all settlement funds payable by Defendants City of Belmont and
17   Peninsula Humane Society have been received. Accordingly, and pursuant to this Court’s
18   January 23, 2019 Order [Dkt. 99],
19          IT IS HEREBY STIPULATED by and between the parties hereto through their
20   respective attorneys of record that Defendants City of Belmont and Peninsula Humane Society
21   be dismissed with prejudice, each side to bear their own fees and costs.
22   IT IS SO STIPULATED.
23   Dated: 2/4/19                         LAW OFFICES OF PANOS LAGOS
24

25                                         /s/Panos Lagos
                                           Panos Lagos, Esq.
26                                         Attorney for Plaintiffs
                                           ANDREW HYOBIN KIM, JUNE KIM,
27                                         PAUL KIM, and ANDREW CHAN KIM
28   ///



     STIPULATION DISMISSING DEFENDANTS CITY AND PHS                                      -1–
     Kim v. City of Belmont, et al. / USDC (N.D. Cal.) Case No.: 3:17-cv-02563-JST
1    Dated: 2/4/19                           BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
2

3
                                             By:/s/Gregory M. Fox (as authorized 2/4/19)
4                                            Gregory M. Fox
                                             Attorney for the Defendants
5                                            CITY OF BELMONT, POLICE OFFICERS
                                             MICHAEL SUPANICH, CLYDE HUSSEY,
6                                            KENNETH STENQUIST, TODD FEINBERG,
                                             ROBERT MCGRIFF, and RYAN COLLINS
7

8    Dated: 2/7/19                           PORTER SCOTT
                                             A PROFESSIONAL CORPORATION
9

10
                                             By:/s/Christopher M. Egan (as authorized 2/7/19)
11                                           Christopher M. Egan
                                             Attorneys for Defendants,
12                                           PENINSULA HUMANE SOCIETY and
                                             OFFICER BRIAN SCHENCK
13

14                                                  ORDER
15            Pursuant to the Stipulation of the parties,
16            IT IS ORDERED that Defendants City of Belmont and Peninsula Humane Society are
17   hereby dismissed with prejudice, each side to bear their own fees and costs.
18

19   Dated:     February 8, 2019
                                                     HON. JON S. TIGAR
20                                                   United States District Judge
21

22

23

24

25

26

27

28




     STIPULATION DISMISSING DEFENDANTS CITY AND PHS                                        -2–
     Kim v. City of Belmont, et al. / USDC (N.D. Cal.) Case No.: 3:17-cv-02563-JST
